Case 2:18-cv-16509-MCA-LDW Document 41 Filed 08/14/19 Page 1 of 1 PageID: 209



UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -X
RESHMA ABELL,

                                        Plaintiff,
          - against -

PACIRA PHARMACEUTICALS, INC., DAVE STACK,                                              CIV. ACTION NO.:
INDIVIDUALLY AND IN HIS CAPACITY AS CHIEF EXECUTIVE                                    2:18-CV-16509-MCA-LDW
OFFICER IF PACIRA PHARMACEUTICALS, INC., AND
RICH KAHR, PETER MURPHY, DENNIS
MCLOUGHLIN, PAUL CIAVOLELLA, GLENN REISER,
JOYCE DAVIS, AND MATT LEHMANN, IN THEIR
CAPACITIES AS EMPLOYEES OF PACIRA
PHARMACEUTICALS, INC.,

                                         Defendants.
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -X

                                            NOTICE OF APPEARANCE

          PLEASE TAKE NOTICE that Aaron Mitchell, Esq. an attorney affiliated with Lawall &

Mitchell, LLC., of 162 E. 64th Street, New York, New York 10065, hereby appears as local

attorney for Plaintiff, Reshma Abell, and co-counsel to The Law Offices of Neal Brickman, P.C,

of 420 Lexington Avenue, Suite 2440, New York, New York 10170, in the above captioned

action and demands that copies of all pleadings, papers, notices, and other communications

relating to this action be served upon the undersigned.

Dated: New York, New York
       August 14, 2019                                                          Lawall & Mitchell, LLC
                                                                                Co-counsel to The Law Offices of
                                                                                Neal Brickman, P.C.

                                                                                By: s/ Aaron A. Mitchell
                                                                                Aaron Mitchell, Esq.
                                                                                Attorney for Plaintiff Reshma Abell
                                                                                163 E. 64th Street
                                                                                New York, New York 10065
                                                                                (973) 285-3280
                                                                                aaron@lmesq.com
